Opinion by
Oliver, C. J.
At the trial the defendant contended that the merchandise is dutiable at 35 percent under paragraph 1538 by similitude to manufactures of ivory. A Government chemist’s report received in evidence (exhibit 2) states that the sample of the merchandise (exhibit 1) is composed wholly of synthetic phenolic resin with a little pigment but that the resin does not serve as a binding agent. In this connection, the records in Abstracts 45795, 49907, 51306, and 51959 were incorporated herein. The testimony of the examiner íd the case of Wenchow Importing Co. v. United States, Abstract 54651, decided concurrently herewith, was admitted in evidence herein. Said testimony failed to establish that the imported articles were similar to ivory in material, texture, quality, and use, as claimed, and failed to support classification by similitude. Roovers Bros., Inc. v. United States (23 Cust. Ct. 53, C. D. 1190) cited. On the record presented and following the cited authorities, it was held that the defendant *271failed to establish its claim that these articles are dutiable under paragraph 1538. The claim at 20 percent under paragraph 1558 was therefore sustained.